DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 KENNY TANG a/k/a TANG KENNY,
                          Appellant,

                                    v.

 KNICKERBOCKER PROPERTIES, INC., d/b/a THE HAMPTONS ON
                  HERON BAY XXXVI,
                      Appellee.

                              No. 4D21-1691

                          [January 20, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven P. DeLuca, Judge; L.T. Case No. CONO-20-
018821.

  Michael L. Buckner of Buckner Legal Self-Help Program, Inc.,
Coral Springs, for appellant.

   Ryan R. McCain and Donna S. Barfield of Barfield McCain, P.A.,
Palm Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.